DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a device for impregnating individual fibers, individual threads, or individual rovings with a matrix material, comprising a porous material that is soaked with the matrix material, and a metering installation for metering matrix material into the porous material, wherein an installation by way of which the individual fiber to be impregnated, the individual thread to be impregnated, or the individual roving to be impregnated can be pressed against an end face of the porous material is comprised, or wherein the porous material is received in a sleeve and the individual fiber, the individual thread, or the individual roving can be guided through the porous material in the sleeve, the porous material being an open-cell foam having a cell size of a mean diameter in the range from 70 to 250 um.

Moireau (US 6884469), Johnson (US 5352392) and Nakata (US 5330338) teach a device for impregnating individual fibers, individual threads, or individual rovings with a matrix material, comprising a porous material that is soaked with the matrix material, and a metering installation for metering matrix material into the porous material, wherein 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748